                        ORDER STAYING CERTAIN PROCEEDINGS

        Local Uniform Civil Rule 16(b)(3)(B) provides that “Filing a motion to compel arbitration

… stays the attorney conference and disclosure requirements and all discovery, pending the court’s

ruling on the motion, including any appeal.” L. U. Civ. R. 16(b)(3)(B). Because the defendants

have moved to dismiss due to an arbitration agreement [4], staying certain proceedings is

appropriate at this time.

        Further if any party objects to the portion of the [4] motion which requests arbitration-

related discovery, it shall file its objection within four (4) days of today’s date.

        IT IS, THEREFORE, ORDERED that the aforementioned proceedings are hereby

STAYED pending a ruling on the motion. Defendants shall notify the undersigned magistrate

judge within seven (7) days of any order denying the [4] motion to dismiss and shall submit a

proposed order lifting the stay.

        SO ORDERED this, the 2nd day of December, 2019.

                                                /s/ Jane M. Virden
                                                UNITED STATES MAGISTRATE JUDGE
